UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1601


DON BENNY ANDERSON,

                Plaintiff - Appellant,

          v.

“UNITED STATES” FEDERAL CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00029-JCC-JFA)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Benny Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Don Benny Anderson appeals the district court’s order

denying his Fed. R. Civ. P. 59 motion by which he challenged the

denial      of    prior      motions      to    reconsider    the    district    court’s

denial      of    his   motion      for    a    declaratory       judgment.      We   have

reviewed the record and find no reversible error.                           Accordingly,

we   deny    leave      to    proceed      in   forma   pauperis      and   dismiss   the

appeal.          We dispense with oral argument because the facts and

legal    contentions          are   adequately        presented     in   the   materials

before    this      court     and   argument        would   not    aid   the   decisional

process.



                                                                                DISMISSED




                                                2